           Case 1:15-cr-00319-LHR-SKO Document 220 Filed 03/16/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:15-CR-00319-LHR-SKO

12                                Plaintiff,              ORDER SEALING DOCUMENTS AS SET
                                                          FORTH IN GOVERNMENT’S NOTICE
13                          v.

14   MARISOL SOLORIO-QUINTERO,

15                                Defendant.

16

17

18

19          Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s
20 Notice and Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibit 2 to

21 Government’s Opposition to Defendant’s Motion for Compassionate Release pertaining to defendant

22 Marisol Solorio-Quintero shall be SEALED until further order of this Court.

23          It is further ordered that electronic access to the sealed documents shall be limited to the United
24 States and counsel for the defendant.

25          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
26 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

27 the Government’s Request, sealing Exhibit 2 serves a compelling interest. The Court further finds that,

28 in the absence of closure, the compelling interests identified by the government would be harmed. The


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET          1
      FORTH IN GOVERNMENT’S NOTICE
          Case 1:15-cr-00319-LHR-SKO Document 220 Filed 03/16/21 Page 2 of 2

 1 Court further finds that there are no additional alternatives to sealing the Government’s Exhibit 2 that

 2 would adequately protect the compelling interests identified by the government.

 3

 4    Dated:         March 16, 2021
                                                      THE HONORABLE LEE H. ROSENTHAL
 5                                                    UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET          2
      FORTH IN GOVERNMENT’S NOTICE
